Case: 12-10532       Document: 00512165790         Page: 1     Date Filed: 03/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 6, 2013
                                     No. 12-10532
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROY PERKINS, JR.,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:11-CV-130



Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Roy Perkins, Jr., federal prisoner # 25970-077, pleaded guilty to using and
carrying a firearm during and in relation to a drug-trafficking crime in violation
of 18 U.S.C. § 924(c)(1)-(2) and was sentenced to 120 months of imprisonment
and three years of supervised release on December 2, 1994.                     After being
previously denied relief under 28 U.S.C. §§ 2255 and 2241, Perkins filed this
petition for habeas corpus under § 2241, again challenging his § 924(c)
conviction.    The district court determined that the application should be


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10532       Document: 00512165790      Page: 2    Date Filed: 03/06/2013

                                     No. 12-10532

construed as a motion for relief under § 2255 and noted that Perkins had not
received permission from this court to file a successive motion under § 2255. The
district court also noted that Perkins had not paid the $455 sanction imposed by
this court in United States v. Perkins, No. 10-10996 (5th Cir. May 4, 2011), and
had not requested permission to file the § 2241 application. The district court
thus ordered Perkins’s § 2241 application dismissed. Perkins did not appeal this
order. On February 6, 2012, Perkins filed a motion for reconsideration, which
the district court denied. The district court denied his motion to proceed in
forma pauperis (IFP) on appeal, finding that the appeal was not taken in good
faith.
         Perkins appeals the district court’s denial of his FED. R. CIV. P. 60(b)
motion. He has filed a motion to proceed IFP on appeal, challenging the district
court’s certification that his appeal was not taken in good faith pursuant to
Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997). The arguments in
Perkins’s brief do not address the district court’s order. His arguments are
directed to the denial of his motion to reduce his term under 18 U.S.C. § 3582(c),
which is not the subject of this appeal.
         The district court’s certification that Perkins’s appeal is not taken in good
faith is upheld, Perkins’s motion for IFP is denied, and this appeal is dismissed
as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
         The sanction of $455 having failed to deter Perkins, Perkins is ORDERED
to pay a monetary sanction of $1,000 payable to the clerk of this court. Until
that sanction is paid, Perkins may file no more appeals or initial pleadings
challenging the validity of this conviction and sentence, whether those
challenges are governed by § 2241, § 2255, or any other statutory provision, in
this court or in any court under this court’s jurisdiction. We WARN Perkins that
future frivolous, repetitive, or otherwise abusive challenges to this conviction
and sentence in this court or any court subject to this court’s jurisdiction will
subject him to additional and progressively more severe sanctions.



                                           2
   Case: 12-10532   Document: 00512165790   Page: 3   Date Filed: 03/06/2013

                             No. 12-10532

IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION IMPOSED;
ADDITIONAL SANCTION WARNING ISSUED.




                                   3